Appeal by the defendant from a judgment of the Supreme Court, Kings County (Collini, J.), rendered August 12, 2004, convicting him of burglary in the second degree and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court did not improvidently exercise its discretion in declining to give an “expanded charge” on identification as requested by the defendant (see People v Knight, 87 NY2d 873, 874-875 [1995]).
The defendant’s contention in his supplemental pro se brief that the Supreme Court erred in admitting the complainant’s 911 tape into evidence is unpreserved for appellate review (see CPL 470.05 [2]; People v Mitchell, 35 AD3d 507 [2006]) and, in any event, is without merit (see People v Bailey, 12 AD3d 377 [2004]; People v Rodriguez, 264 AD2d 690, 691 [1999]).
The defendant’s remaining contentions raised in his supplemental pro se brief are without merit. Crane, J.P, Florio, Covello and Angiolillo, JJ., concur.